Citation Nr: 1310416	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-48 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.  He had earlier served with the Naval Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for a TDIU.  As the Veteran resides in Tennessee, the Nashville RO has jurisdiction over the claim.  

The Veteran and his wife testified before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is in the Veteran's file.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for nine disabilities: status post prostatectomy due to prostate cancer; posttraumatic stress disorder (PTSD); type II diabetes; hypertension; tinnitus; peripheral neuropathy of the right and left lower extremities; bilateral hearing loss; and erectile dysfunction.  The Veteran's combined disability rating is 90 percent.  

2.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.  

The Veteran meets the schedular criteria for a TDIU.  He is currently service-connected for nine disabilities: status post prostatectomy due to prostate cancer, rated as 60 percent disabling; PTSD, rated as 50 percent disabling; type II diabetes, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right and left lower extremities, rated as 10 percent disabling for each leg; bilateral hearing loss, rated as noncompensably disabling; and erectile dysfunction, rated as noncompensably disabling.  The Veteran's combined disability rating is 90 percent.  As he has multiple disabilities with a combined rating of more than 70 percent, he meets the schedular criteria for a TDIU.

The evidence also shows that his service-connected disabilities prevent him from securing or following substantially gainful employment.  

To determine his capacity for employment, the Veteran underwent multiple VA examinations in February and March 2010.  His audio and general medical examinations determined that he would be able to maintain sedentary employment.  His PTSD examiner concluded, however, that the Veteran has been impacted by his PTSD more than he admits.  He stated that "it is difficult to see [the Veteran] functioning in a sustained employment situation," noting his quick temper, irritability, and his declining ability to concentrate.  

Other medical evidence shows that the Veteran is unable to work on account of his service-connected disabilities.  In a September 2011 letter, a VA nurse practitioner wrote that the Veteran suffers from PTSD which results in severe depression and anxiety, sleep disturbances, fatigue, impaired concentration, and impaired memory.  She wrote that, in her opinion, the Veteran "is unable to perform any employment responsibilities in any capacity.  A November 2009 letter from J.H.S., MD stated that the Veteran has "a host of active problems that render him both disabled and unemployed."  

In his January 2012 hearing, the Veteran spoke of the impact that his service-connected disabilities have on his life.  He stated that, as a result of his residuals of prostate cancer, he has urinary leakage and has to change his pads multiple times per day.  He testified that his short term memory is poor, and that he is not able to sit for long periods of time.  

This evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation; a TDIU is thus warranted.  



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


